Hagarty, J.
(dissenting). I am of opinion that it is now beyond the power of the trial court to make any change in its findings of fact or conclusions of law. It has been held that a trial court may not “ after the final judgment, by amendment, change a ruling upon the law, or alter the decision upon the merits, for, by- so doing, the substantial rights of the adverse party would be really affected.” (Bohlen v. Metropolitan Elev. R. Co., 121 N. Y. 546; Smith v. Smith, 121 App. Div. 480; Heinitz v. Darmstadt, 140 id. 252; Hydraulic Power Co. v. Pettebone-Cataract P. Co., 194 id. 819.) I am of opinion that this rule of law has not been changed by the provisions of section 105 of the Civil Practice Act. The order appealed from should be reversed, with ten dollars costs and disbursements to appellants, and the motion to vacate the judgment and decision granted, to enable the trial court to rule upon the various requests of the parties hereto and to make findings of fact and rulings upon questions of law.
Order modified so as to grant appellants’ motion to permit them to submit proposed findings of fact and conclusions of law to the trial justice and have the same passed upon by him, nunc pro tunc, as of the date of the decision herein. As so modified, the order is affirmed, without costs. Motion for extension of time 1» perfect appeal granted and case set down for argument on Monday, December 5, 1927.